PER CURIAM.
The order transferring venue is affirmed. See § 47.051, Fla. Stat. (1995); Walt Disney World Co. v. Leff, 323 So.2d 602 (Fla. 4th DCA 1975)(finding defendant did not have agents in county selected as forum and was thus entitled to transfer). Cf. Premier Cruise Lines v. Gavrilis, 554 So.2d 659 (Fla. 3d DCA 1990)(affirming the trial court’s denial of defendant’s motion to transfer venue where evidence had been submitted that a representative of the defendant cruise line had stated that travel agents in the county *422selected as forum were agents of the cruise line).